Per Curiam.

The supposed defects of form, alleged as causes of demurrer, have not been insisted on. The declaration is not, as we perceive, liable to any objections of that nature. As to the general objection to the remedy by an action of debt, the practice may be considered as settled by the decision of this Court, in the case of Bigelow vs. The Cambridge and Concord Turnpike Corporation.
The statute by which the defendants, in the case at bar, were made a corporation, contains a provision, “ that the * corporation shall be liable to pay all damages which [ * 371 ] may arise to any person by taking his land for the road.”
The proceedings to inquire of damages, and to ascertain the compensation, are prescribed; but nothing is said of the legal remedy by which payment is to be enforced against the corporation. This is a case, therefore, where the common law applies the necessary remedy. A debt has been incurred; the amount of it is ascertained, and the liability of the corporation appears sufficiently from the averments in the plaintiff’s declaration, which is adjudged good and sufficient.

Judgment for the plaintiff. 
(5)


 Vide Com. Dig., Debt, A, 9. — Mod. Ca. 26, 27.